Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         02-DEC-2020
                                                         12:06 PM
                                                         Dkt. 24 ODMR

                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


 THOMAS FRANK SCHMIDT and LORINNA JHINCIL SCHMIDT, Petitioners,
                                 vs.

 THE HONORABLE HENRY T. NAKAMOTO, Judge of the Circuit Court of
     the Third Circuit, State of Hawai#i, Respondent Judge,

                                 and

    HSC, INC., a Hawai#i Corporation; RICHARD HENDERSON, SR.;
            and ELEANOR R.J. HENDERSON, Respondents.


                        ORIGINAL PROCEEDING
                     (CIVIL NO. 3CC061000228)

             ORDER DENYING MOTION FOR RECONSIDERATION
         (By: Nakayama, Acting C.J., McKenna and Wilson, JJ.,
    Circuit Judge Cataldo, assigned in place of Recktenwald, C.J.,
  recused, and Circuit Judge Remigio, assigned by reason of vacancy)

          Upon consideration of petitioner Thomas Frank Schmidt
and Lorinna Jhincil Schmidt’s motion for reconsideration, filed
on November 23, 2020, the documents submitted in support thereof,
and the record,
          IT IS HEREBY ORDERED that the motion for
reconsideration is denied.
          DATED: Honolulu, Hawai#i, December 2, 2020.
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Michael D. Wilson
                                   /s/ Catherine H. Remigio
                                   /s/ Lisa W. Cataldo